Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable by Ando et al. (Japanese Patent Publication No. JP 2014-043438 A), hereinafter Ando, and in further view of Hatakeyama et al. (United States Patent Publication No. US 2018/0039173 A1), hereinafter Hatakeyama.
4.	Regarding Claims 1-8, Ando teaches (Paragraphs [0047-0151]) a base polymer comprising recurring units at least one type selected from recurring units having a carboxyl group substituted with an acid labile group and recurring units having a phenolic hydroxyl group substituted with an acid labile group. Ando teaches (Paragraphs [0047-0151]) the recurring units having a carboxyl group substituted with an acid labile group have the formula (b1) of the present application and the recurring units having a phenolic hydroxyl group substituted with an acid labile group have the formula (b2) of the present application. Ando teaches (Paragraphs [0152-0158]) an acid generator capable of generating a sulfonic acid, sulfone imide or sulfone methide. Ando teaches (Paragraphs [0159-0160]) an organic solvent. Ando teaches (Paragraph [0172]) a dissolution inhibitor. Ando teaches (Paragraph [0172]) a surfactant.
5.	Regarding Claims 9-11, Ando teaches (Paragraphs [0174-0183]) applying the positive resist composition to form a resist film on a substrate. Ando teaches (Paragraphs [0174-0183]) exposing the resist film to high-energy radiation. Ando teaches (Paragraphs [0174-0183]) developing the exposed resist film in a developer. Ando teaches (Paragraphs [0174-0183]) the high-energy radiation is ArF excimer laser of wavelength 193 nm or KrF excimer laser of wavelength 248 nm. Ando teaches (Paragraphs [0174-0183]) the high-energy radiation is EB or EUV of wavelength 3 to 15 nm.

6.	Furthermore, Ando teaches (Paragraphs [0047-0151]) a base polymer comprising recurring units (a) having the structure of an ammonium salt of fluorosulfonic acid. However, Ando fails to explicitly teach the fluorosulfonic acid having an iodine or bromine-substituted aromatic ring, While Ando teaches the recurring unit of formula (a) of the present application ([0047-0151]), Ando fails to explicitly teach the anion of formula (a) of the present application. Furthermore, Ando fails to explicitly teach the base polymer comprising recurring units of at least one type selected from recurring units having the formulae (d1) to (d3) of the present application.

7.	Hatakeyama teaches (Paragraphs [0037-0044]) a fluorosulfonic acid having an iodine or bromine-substituted aromatic ring. Hatakeyama teaches (Paragraphs [0037-0044]) the anion of formula (a) of the present application. Hatakeyama teaches (Paragraphs [019 and 0035-36]) said anions are less diffusive due to the large molecular weight of iodine, thereby is highly effective in suppressing acid diffusion, and have high compatibility with the base polymer.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to incorporate the teachings of Hatakeyama a fluorosulfonic acid having an iodine or bromine-substituted aromatic ring and the anion of formula (a) of the present application. Doing so would result in, effective suppression of acid diffusion, as recognized by Hatakeyama.

9.	Hatakeyama teaches (Paragraphs [0060-0070]) the base polymer comprising recurring units of at least one type selected from recurring units having the formulae (d1) to (d3) of the present application. Hatakeyama teaches (Paragraphs [0060-0070]) said recurring units are effective in restraining acid diffusion, thereby preventing a reduction of resolution, as well as improving edge roughness.
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ando to incorporate the teachings of Hatakeyama the base polymer comprising recurring units of at least one type selected from recurring units having the formulae (d1) to (d3) of the present application. Doing so would result in, improved resolution and edge roughness, as recognized by Hatakeyama.

Conclusion
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737